Citation Nr: 0305580	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  97-17 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gum disease for the 
purpose of establishing entitlement to dental treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to January 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied the veteran's claim for 
service connection for gum disease.  Dental and periodontal 
disorders may be service connected for purposes of both 
compensation and treatment.  The veteran has specifically 
stated in July 1999 and September 2002 that he is seeking 
service connection for gum disease for purposes of treatment 
only.  Accordingly, that is the only issue presently before 
the Board.


FINDINGS OF FACT

1.  The veteran did not apply for VA dental benefits within 
90 days of discharge.

2.  The veteran does not have an adjudicated compensable 
service-connected dental condition or a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma.  Additionally, he 
was not detained or interned as a prisoner of war, he does 
not have a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
the VA, and he is not a Chapter 31 vocational rehabilitation 
trainee.


CONCLUSION OF LAW

The criteria for entitlement to VA outpatient dental 
treatment for gum disease have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.149, 
17.161 (1998 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran, 
including his service medical records and VA treatment 
records.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the September 
2002 Supplemental Statement of the Case (SSOC).  See 38 
U.S.C.A. § 5103 (West 2002).  In this issuance, the RO also 
informed the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  No further action is 
warranted.  It is well to note that the RO, in its September 
2002 SSOC, clearly indicated that it had fully considered the 
new law whose provisions were set forth.

II.  Factual Background

Service medical records indicate that the veteran received 
dental treatment throughout his period of active service.  
Moderate gingivitis was noted in December 1975.  Gingivitis 
was again noted in August 1979.  In September 1979, the 
veteran was referred to a periodontist to evaluate mucosa 
distal to tooth 17.  In January 1981, he was again referred 
to a periodontist for pain at tooth 7 and gum irritation.  A 
slight gingival irritation was noted above tooth 7.  A 
periodontal abscess was noted in March 1982.  A dental exam 
was performed in January 1985.  No gum disease was noted at 
that time.

The veteran filed a claim for service connection for gum 
disease for the purpose of obtaining dental treatment in 
September 1995.

III.  Criteria

At the time the veteran submitted his current dental claim, 
regulations provided that the statutory presumption of 
soundness of condition at the time of entrance into active 
service was applicable in cases of dental conditions not 
disabling to a compensable degree.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
defined as non-disabling conditions and could be considered 
service connected solely for the purpose of determining 
entitlement to dental examination or outpatient dental 
treatment.  38 C.F.R. § 4.149 (1998). 

The governing regulations, 38 C.F.R. §§ 3.381 and 4.149, were 
subsequently amended.  64 Fed. Reg. 30,392-393 (June 8, 
1999).  Prior to amendments, the regulations provided, at 
38 C.F.R. § 4.149, that treatable carious teeth and 
replaceable missing teeth could be considered service 
connected solely for purposes of establishing eligibility for 
outpatient dental treatment.  This definition is retained in 
the amended regulations, but now appears at 38 C.F.R. 
§ 3.381(a) rather than at 38 C.F.R. § 4.149, which has been 
removed.  64 Fed. Reg. at 30,393.

The current version of 38 C.F.R. § 3.381 provides that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381(a) (2002).  Each missing or defective tooth 
and each disease of the investing tissues will be considered 
separately in determining service connection.  A separate 
rating is required for dental trauma, even if service 
connection has been granted for numerous teeth.  38 C.F.R. 
§ 3.381(b) (2002).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted on entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2002).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4)  Teeth noted at 
entry as carious but restorable on entry, whether or not 
filled, will be service connected if extraction was required 
after 180 days or more of active service.  (5)  Teeth noted 
at entry as non-restorable will not be service connected 
regardless of treatment during service.  (6)  Teeth noted as 
missing at entry will not be service connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d) (2002).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

38 C.F.R. § 17.161 provides as follows:

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (A) They 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; (B) Application for treatment is made 
within 90 days after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and, (D) VA dental examination is completed within 
six months after discharge or release, unless delayed through 
no fault of the veteran. (ii) Those veterans discharged from 
their final period of service after August 12, 1981, who had 
reentered active military service within 90 days after the 
date of discharge or release from a prior period of active 
military service, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such periods of service within 90 days from the date of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within 90 days after the 
date of correction.

(2)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than 180 days.  
(B) Application for treatment is made within one year after 
discharge or release.  (C) VA dental examination is completed 
within 14 months after discharge or release, unless delayed 
through no fault of the veteran.

(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
Class IIR (Retroactive).  Any veteran who made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV.  Those whose service-connected disabilities are 
rated as 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any reasons enumerated in 
§ 17.47(g).

(j) Class VI.  Any veteran's scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C.A. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97 
(January 22, 1997).

IV.  Analysis

To receive VA outpatient dental treatment, a veteran must 
qualify under one of the categories of 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161.  Generally, veterans are eligible for 
a one-time correction of noncompensable service connected 
dental conditions, and in the case of a veteran, such as the 
appellant, honorably discharged from active duty in January 
1985, the application for such treatment must have been filed 
within 90 days after his separation from service.  However, 
the veteran first applied for entitlement to service 
connection for gum disease for the purposes of obtaining 
outpatient dental treatment in September 1995, years after 
final service separation.  Therefore, he is not entitled to 
the benefit sought on appeal under the aforementioned 
provisions.

Exceptions to the general rule permit outpatient dental 
treatment for veterans with compensable service-connected 
dental conditions; former prisoners of war; those having 
dental conditions that are associated with an aggravating 
service-connected medical disability; veterans having service 
connected conditions rated as 100 percent disabling; those 
having dental conditions that are clinically determined to be 
complicating a medical condition currently being treated by 
VA; and certain Chapter vocational rehabilitation trainees.  
See 38 C.F.R. § 17.161.  Also, the significance of a finding 
that a dental condition is due to dental trauma during 
service is that the veteran may receive VA dental care for 
the condition, without the usual limitations of one-time 
treatment and timely application.  See 38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161. 

The veteran is not eligible for Class I outpatient treatment 
because he does not have an adjudicated compensable service-
connected dental condition. 38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  Additionally, it is neither claimed nor 
shown that the veteran has a dental condition due to service 
trauma.  His DD Form 214 does not reflect that he was a 
prisoner of war and he does not advance such an argument.  
Nor does he have a total compensation rating.  In addition, 
the veteran does not allege, nor does the evidence suggest, 
that he meets any of the other categories of eligibility.  
For example, there is no indication that he has a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA or that he is a 
Chapter 31 vocational rehabilitation trainee.  In light of 
the foregoing, and based on the evidence of record, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to VA outpatient dental treatment.




ORDER

Entitlement to service connection for gum disease for the 
purpose of establishing entitlement to dental treatment, is 
denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

